DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baldys et al (US # 10,583,766) in view of Lustenberger (US # 9,534,948). The Baldys reference discloses a method for weighing a tiltable platform mounted to a truck comprising the steps of: (i) measuring a physical quantity that varies as a function of the movement of the lift (inclination sensor 44); (ii) determining, at predetermined intervals of the physical quantity, values of a force acting on a main cylinder of the lift (pressure sensor 42); and, (iii) calculating the weight of the demountable platform using the determined values of the force (Col. 8, line 63 to col. 9, line 20). The method of Baldy is being used to calculate the weight of a container on a dump truck, but as the Lustenberger reference points out, it was known to modify a hooklift truck to measure the weight of the container on the hooklift, and since there is not much physicl difference between a dump truck and a hooklift truck other than the container is removable on a hooklift truck, while on a dump truck it is not, it would have been obvious to use the weighing method of Baldy to weigh the contents of a container on a hooklift truck motivated b its art recognized suitability for its intended purpose.
With respect to claim 3, the Baldy reference discloses that the physical quality is the angle of the hydraulic lift (Col. 9, ll. 27-39).
With respect to claims 4 & 10, the Baldy reference discloses various locations for the inclination sensor (Col. 9, ll. 27-45; Col. 10, ll. 37-58).
With respect to claims 5, 6 & 11, the Baldy reference discloses that the position of the main cylinder piston rod can be used as the physical parameter (Col. 10, ll. 48-52).
With respect to claim 7, the pressure sensor (44) of Baldy is located within the main cylinder (Fig. 3).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys et al in view of Lustenberger, as applied to claims 1, 3-7, and 9-11, above, and further in view of Yano et al (US # 4,347,903). The Baldys reference mentions calculating weight by comparing pressure readings to stored reference data (Col. 9, ll. 3-5), but it does not mention integrating the pressure data first. However integrating weight data to smooth out noise and vibrations was a well known way of filtering weight data as shown by the example of Yano (Col. 2, ll. 3-38), and it would have been obvious to the ordinary practioner to program the controller of a hooklift truck weighing system to integrate data to smooth out vibrations in the data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baldys et al in view of Lustenberger, as applied to claims 1, 3-7, and 9-11, above, and further in view of Hartman (US # 3,857,452). Hartman discloses that a strain gage force sensor (Col. 4, ll. 42-65) attached to the hydraulic cylinder (Col. 3, ll. 35-43) was a known functional alternative to the pressure sensor of Baldy, and it would have been obvious to the ordinary practioner to substitute one for the other motivated by their art recognized functional equivalence. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856